DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on April 26, 2022. 
Claims 1, 10, and 19 have been amended. 
Claim 14 is canceled.
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

Response to Arguments
Applicant's arguments filed on March 25, 2022 have been fully considered but are moot because the arguments allege that only the newly added limitations are not taught by the prior art of record.  It should be noted that a new prior art reference to SHIMURA teaches the newly added limitations as shown in the rejections below.

Specification
The disclosure is objected to because of the following informalities:  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The Examiner suggests “STORAGE DEVICE AND METHOD FOR FOGGY AND FINE PROGRAMMING ALTERNATING WORD LINES.”
Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over OH (Pub. No.: US 2020/0233739 A1), hereafter OH, in view of KANNO (Pub. No.: US 2019/0235787 A1), hereafter KANNO, and SHIMURA (Pub. No.: US 2020/0273530 A1), hereafter SHIMURA.
Regarding claim 1, OH teaches:
A memory controller configured to control a memory device including a memory block coupled to physical word lines each including a plurality of pages (see OH FIG. 1 controller 100 & nonvolatile memory 200 with a plurality of blocks and pages, where [0041] teaches memory cells which are connected to the same word line and are to be read and programmed simultaneously may be configured as a page),
a program controller configured to control the memory device, in response to a power off event occurring while a program operation is performed on a selected page among the plurality of pages, to perform the fine program operations, based on the program sequence information, on to-be-completed pages, that are pages which precede the selected page, and on which the foggy program operations have been completed and on which the fine program operations have not yet been performed (OH [0035-0036] teach in response to a specific event such as a sudden power off (SPO) during a program operation, the recovery module in the controller will perform a recovery operation for the nonvolatile memory device, where the recovery operation may select a first group under a particular condition based on a reference page on which the program operation is performed; additionally, after determining the status of the first group, selecting a second group based on the status information of the first group in which a program operation of dummy data on pages in the selected second group is performed; [0050-0052] also teach how the first group may be a page on which program operation is to be performed (i.e. to-be-completed pages) after a reference page on which the program operation was performed when the SPO occurred).
OH does not appear to explicitly teach the memory controller comprising: a program sequence information storage configured to store program sequence information of the plurality of pages, which includes information about a sequence of foggy program operations and fine program operations to be performed on the plurality of pages, wherein the foggy program operations and the fine program operations are alternately performed in units of a single page, and pages on which each of the foggy program operations and the fine program operations in a continuous sequence are performed, are respectively included in different word lines. 
However, KANNO teaches the memory controller comprising: a program sequence information storage configured to store program sequence information of the plurality of pages (KANNO [0168-0173] teach a controller that manages order management tables (i.e. program sequence information) corresponding to the plural of write destination blocks (i.e. plurality of pages), where the write order management tables hold plural written flags corresponding to the plural pages in the write destination blocks),
which includes information about a sequence of foggy program operations and fine program operations to be performed on the plurality of pages (KANNO [0067] teaches an example of program operation being foggy-fine program operation writing data to memory cell groups connected to the same word line, where foggy program operation includes roughly setting a threshold distribution of each of memory cells and fine program operation includes adjusting the threshold distribution of each of memory cells, where in order to reduce program disturb between adjacent word lines, the fine program operation for a memory cell group connected to a certain word line is executed after the foggy program operation for the memory cell group connected to the adjacent word lines).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH and KANNO before them, to include KANNO’s program sequence of pages in OH’s memory system performing recovery operation. One would have been motivated to make such a combination in order to reduce the memory resource amount consumed by the write buffer as taught by KANNO ([0048]).
OH in view of KANNO does not appear to explicitly teach wherein the foggy program operations and the fine program operations are alternately performed on pages included in different physical word lines on a page basis in units of a single page, and pages on which each of the foggy program operations and the fine program operations in a continuous sequence are performed, are respectively included in different word lines.
However, SHIMURA teaches the limitation (SHIMURA [0136-0137] teach as the first to fourth write operations, the foggy write operation is executed to the pages corresponding to the word lines WL of the lowermost layer, then as the fifth to 12th write operations, the foggy write operation to the pages corresponding to the word lines WL of the second layer and the fine write operation to the pages corresponding to the word lines WL of the first layer are alternately executed (see FIG. 19, i.e. alternately performed on pages included in different physical word lines on a page basis)).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH, KANNO, and SHIMURA before them, to include SHIMURA’s foggy-fine write in OH and KANNO’s memory system performing recovery operation. One would have been motivated to make such a combination in order to reduce the influence of Neighboring Word Line Interference (NWI) caused by the foggy write operation as taught by SHIMURA ([0127], [0132], and [0137]).
Regarding claim 2, OH in view of KANNO and SHIMURA teaches the elements of claim 1 as outlined above. OH in view of KANNO and SHIMURA also teaches:
wherein each of the to-be-completed pages is included in a physical word line different from a physical word line including the selected page (see KANNO FIG. 16 & [0148-0150] for writing in two adjacent word lines back and forth; see also SHIMURA [0136-0137] & FIG. 19 as taught above in reference to claim 1).
The same motivation that was utilized for combining OH, KANNO, and SHIMURA as set forth in claim 1 is equally applicable to claim 2. 

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO and SHIMURA as applied to claim 1 above, and further in view of HSIEH (Pub. No.: US 2019/0196743 A1), hereafter HSIEH.
Regarding claim 3, OH in view of KANNO and SHIMURA teaches the elements of claim 1 as outlined above. OH in view of KANNO and SHIMURA does not appear to explicitly teach:
wherein the program controller is further configured to control the memory device to perform a dummy program operation of storing dummy data in a boundary page included in a physical word line adjacent to a physical word line including the selected page. 
However, HSIEH teaches the limitation (HSIEH [0053-0054] teach a controller that performs a dummy program operation that writes dummy data onto the second pages in its respective word line; [0049-0050] also teach how a predetermined page corresponds to a predetermined word line and that second pages may comprise the physical pages that correspond to the word lines adjacent to the predetermined word line).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, SHIMURA, and HSIEH before them, to include HSIEH’s resuming unfinished write operations left before the SPO attack in OH, KANNO, and SHIMURA’s memory system performing recovery operation. One would have been motivated to make such a combination in order to effectively avoid increasing the erase count of memory blocks and shortening the lifespan of the memory blocks, further improving the operation performance of the memory device as taught by HSIEH ([0025-0026] & [0055]).
Regarding claim 6, OH in view of KANNO, SHIMURA, and HSIEH teaches the elements of claim 3 as outlined above. OH in view of KANNO, SHIMURA, and HSIEH also teaches:
wherein a number of boundary pages corresponds to a number of the plurality of pages (HSIEH [0037] teaches a first page that is close to a predetermined page can be one page or a plurality of pages; see also FIG. 3). 
The same motivation that was utilized for combining OH, KANNO, SHIMURA, and HSIEH as set forth in claim 3 is equally applicable to claim 6. 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO, SHIMURA, and HSIEH as applied to claim 3 above, and further in view of KWAK (Pub. No.: US 2013/0094294 A1), hereafter KWAK.
Regarding claim 4, OH in view of KANNO, SHIMURA, and HSIEH teaches the elements of claim 3 as outlined above. OH in view of KANNO, SHIMURA, and HSIEH also teaches:
a foggy program operation of programming memory cells included in the plurality of pages […], and a fine program operation of programming the memory cells […] (see KANNO [0067] as taught above in reference to claim 1, where foggy program operation includes roughly setting a threshold distribution of each of memory cells and fine program operation includes adjusting the threshold distribution of each of memory cells, where in order to reduce program disturb between adjacent word lines, the fine program operation for a memory cell group connected to a certain word line is executed after the foggy program operation for the memory cell group connected to the adjacent word lines).
OH in view of KANNO, SHIMURA, and HSIEH does not appear to explicitly teach a foggy program operation of programming memory cells included in the plurality of pages so that each of the memory cells has a threshold voltage corresponding to any one of intermediate states respectively corresponding to a plurality of states, and a fine program operation of programming the memory cells having the threshold voltages corresponding to the intermediate states so that each of the memory cells has a threshold voltage corresponding to any one of the plurality of states. 
However, KWAK teaches the limitation (KWAK [0268-0269] teach a coarse programming (i.e. foggy program operation) that may include reading the state of the memory cells, where after the coarse programming, there will be threshold voltage distributions of different coarse program states CP1 to CP7 (i.e. plurality of states); [0271-0273] teach memory cells programmed to seven program states (i.e. plurality of states) and fine program operations being performed on lower tail memory cells and normal memory cells, and normal memory cells being verified in fine program operation with a lower verification voltage and the lower tail memory cells being verified in fine program operations with upper verification voltage; see also FIG. 22A).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH, KANNO, SHIMURA, HSIEH, and KWAK before them, to include KWAK’s fine and coarse programming in OH, KANNO, SHIMURA, and HSIEH’s memory system performing recovery operation. One would have been motivated to make such a combination in order to improve the data reliability of the non-volatile memory device by the effect of charge rearrangement which is the result of the threshold voltage distribution of memory cells becoming narrower as taught by KWAK ([0237] & [0273]).
Regarding claim 5, OH in view of KANNO, SHIMURA, HSIEH, and KWAK teaches the elements of claim 4 as outlined above. OH in view of KANNO, SHIMURA, HSIEH, and KWAK also teaches:
wherein the program controller controls the memory device to perform the foggy program operation for the dummy program operation and skip the fine program operation for the dummy program operation (KANNO [0164-0166] teach a controller that writes dummy data to one or more pages in the write destination block by a first-step program which is the foggy program operation, and the second operation referred to as the fine program operation is not executed (i.e. skipped) until it is made executable by the first-step program operation of the dummy data; see also FIG. 19). 
The same motivation that was utilized for combining OH, KANNO, SHIMURA, HSIEH, and KWAK as set forth in claim 4 is equally applicable to claim 5. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO, SHIMURA, and HSIEH as applied to claim 3 above, and further in view of KIM (Pub. No.: US 2015/0095558 A1), hereafter KIM.
Regarding claim 7, OH in view of KANNO, SHIMURA, and HSIEH teaches the elements of claim 3 as outlined above. OH in view of KANNO, SHIMURA, and HSIEH does not appear to explicitly teach:
wherein the program controller is further configured to store power off information after the dummy program operation is completed. 
However, KIM teaches the limitation (KIM [0067-0069] teach after a dummy program operation is performed, another operation of storing second user data is performed).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH, KANNO, SHIMURA, HSIEH, and KIM before them, to include KIM’s storing of power off information in OH, KANNO, SHIMURA, and HSIEH’s memory system performing recovery operation. One would have been motivated to make such a combination in order to increase the lifetime of a memory block by preventing unnecessary operations such as erase as taught by KIM ([0084]).
Regarding claim 8, OH in view of KANNO, SHIMURA, HSIEH, and KIM teaches the elements of claim 7 as outlined above. OH in view of KANNO, SHIMURA, HSIEH, and KIM also teaches:
a power off information storage configured to store the power off information (KIM [0074-0075] teach a meta area that can store management information for management of a nonvolatile memory device such as power information indicating normal power-off). 
The same motivation that was utilized for combining OH, KANNO, SHIMURA, HSIEH, and KIM as set forth in claim 7 is equally applicable to claim 8. 
Regarding claim 9, OH in view of KANNO, SHIMURA, HSIEH, and KIM teaches the elements of claim 7 as outlined above. OH in view of KANNO, SHIMURA, HSIEH, and KIM also teaches:
wherein the power off information includes at least one of information about the selected page on which the program operation is interrupted due to the power off event, information about the boundary page, and information about pages included in a physical word line on which a program operation is to be performed in a sequence subsequent to the physical word line including the selected page (KIM [0076-0080] teach the power information in the meta area is used for determining and the dummy program determinator may search a boundary page that was being programmed at a sudden power-off (SPO), to which the information of the boundary page may be searched, where the information is used to determine if a dummy program operation on the boundary page is required). 
The same motivation that was utilized for combining OH, KANNO, SHIMURA, HSIEH, and KIM as set forth in claim 7 is equally applicable to claim 9.

Claims 10, 12, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO, SHIMURA, and KWAK.
Regarding claim 10, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. OH in view of KANNO and SHIMURA also teaches:
a foggy program operation of programming memory cells included in the plurality of pages […], and a fine program operation of programming the memory cells (see KANNO [0067] as taught above in reference to claim 4).
OH in view of KANNO and SHIMURA does not appear to explicitly teach a foggy program operation of programming memory cells included in the plurality of pages so that each of the memory cells has a threshold voltage corresponding to any one of intermediate states respectively corresponding to a plurality of states, and a fine program operation of programming the memory cells having the threshold voltages corresponding to the intermediate states so that each of the memory cells has a threshold voltage corresponding to any one of the plurality of states.
However, KWAK teaches the limitation (see KWAK [0268-0269], [0271-0273], and FIG. 22A as taught above in reference to claim 4).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of OH, KANNO, SHIMURA, and KWAK before them, to include KWAK’s fine and coarse programming in OH, KANNO, and SHIMURA’s memory system performing recovery operation. One would have been motivated to make such a combination in order to improve the data reliability of the non-volatile memory device by the effect of charge rearrangement which is the result of the threshold voltage distribution of memory cells becoming narrower as taught by KWAK ([0237] & [0273]).
Regarding claim 12, OH in view of KANNO, SHIMURA, and KWAK teaches the elements of claim 10 as outlined above. OH in view of KANNO, SHIMURA, and KWAK also teaches:
wherein the plurality of pages included in each physical word line is coupled in common to the physical word line (KANNO [0149-0151] teaches a plurality of pages are joined together to create several word lines such as pages P0-P2 in WL0, P3-P5 in WL1, etc.; see also FIG. 16). 
The same motivation that was utilized for combining OH, KANNO, SHIMURA, and KWAK as set forth in claim 10 is equally applicable to claim 12.
Regarding claim 15, OH in view of KANNO, SHIMURA, and KWAK teaches the elements of claim 10 as outlined above. OH in view of KANNO, SHIMURA, and KWAK also teaches:
wherein the control logic controls the peripheral circuit to further perform, in response to the power off event in which the power supply to the memory device is interrupted, a dummy program operation of storing dummy data in a boundary page that is a page included in a physical word line adjacent to a physical word line including a page on which the program operation is interrupted due to the power off event (OH [0042-0043] teach a sudden power-off (SPO), which may occur due to an unexpected power failure caused by an interruption to an external power supply that supplies one or more elements of the memory system, where [0102-0104] teach a dummy program operation may be performed on the page adjacent (i.e. boundary page) to the reference page in which program operation is interrupted due to the occurrence of the SPO). 
The same motivation that was utilized for combining OH, KANNO, SHIMURA, and KWAK as set forth in claim 10 is equally applicable to claim 15.
Regarding claim 17, the claim recites similar limitation as corresponding claim 5 and is rejected for similar reasons as claim 5 using similar teachings and rationale.
Regarding claim 18, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO, SHIMURA, and KWAK as applied to claim 10 above, and further in view of KONDO (Pub. No.: US 2020/0194078 A1), hereafter KONDO1, and KONDO (Pub. No.: US 2017/0263326 A1), hereafter KONDO2.
Regarding claim 11, OH in view of KANNO, SHIMURA, and KWAK teaches the elements of claim 10 as outlined above. OH in view of KANNO, SHIMURA, and KWAK does not appear to explicitly teach:
wherein the foggy program operation and the fine program operation each includes a plurality of program loops, wherein each of the plurality of program loops includes a program voltage application operation and a verify operation, and wherein a level of a verify voltage to be used in the verify operation of the foggy program operation is less than a level of a verify voltage to be used in the verify operation of the fine program operation.
However, KONDO1 teaches wherein the foggy program operation and the fine program operation each includes a plurality of program loops, wherein each of the plurality of program loops includes a program voltage application operation and a verify operation (KONDO1 [0174-0175] teach foggy and fine programming pass, where one or more programming loops that include a program operation and a verify operation are successively iterated, where the verify operations are to judge whether or not the threshold voltages of memory cells have reached the verify level).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, SHIMURA, KWAK, and KONDO1 before them, to include KONDO1’s programming loops in OH, KANNO, SHIMURA, and KWAK’s memory system performing recovery operation. One would have been motivated to make such a combination in order to reduce programming duration as well as improve programming speed by completing operations such as foggy programming within fewer programming loop iterations than the number of valley threshold voltage distributions after the foggy programming as taught by KONDO1 ([0134]).
OH in view of KANNO, SHIMURA, KWAK, and KONDO1 does not appear to explicitly teach wherein a level of a verify voltage to be used in the verify operation of the foggy program operation is less than a level of a verify voltage to be used in the verify operation of the fine program operation. 
However, KONDO2 teaches the limitation (KONDO2 [0049-0051] teach verify levels in foggy writing are set to be somewhat lower than the verify levels in fine writing, where [0047] teaches that the verify level is a reference voltage).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, SHIMURA, KWAK, KONDO1, and KONDO2 before them, to include KONDO2’s verify levels in relation with fine and foggy program operations in OH, KANNO, SHIMURA, KWAK, and KONDO1’s memory system performing recovery operation. One would have been motivated to make such a combination in order to provide a relation of verify voltage levels to fine and foggy program operations, where the relationship of the foggy and fine writing is distinguishable when looking into a desired threshold range as taught by KONDO2 ([0053-0055]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO, SHIMURA, and KWAK as applied to claim 10 above, and further in view of YANG (Pub. No.: US 2018/0032395 A1), hereafter YANG.
Regarding claim 13, OH in view of KANNO, SHIMURA, and KWAK teaches the elements of claim 10 as outlined above. OH in view of KANNO, SHIMURA, and KWAK does not appear to explicitly teach:
wherein each of the physical word lines comprises logical word lines respectively coupled to the plurality of pages.
However, YANG teaches the limitation (YANG ([0098-0099] teach a 3D NAND flash memory may be arranged or logically partitioned into four physical pages of the word line to which each physical page is configured to store three logical pages; additionally, in a 3-bit TLC implementation, there will be storage capacity of 12 pages of data per word line).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, SHIMURA, KWAK, and YANG before them, to include YANG’s erasure correcting coding in OH, KANNO, SHIMURA, and KWAK’s memory system performing recovery operation. One would have been motivated to make such a combination in order to avoid the event of a defective or corrupted word lines affecting other word lines which would result in programming failure as taught by YANG ([0100]).

Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over OH in view of KANNO, SHIMURA, and KWAK as applied to claims 10 and 19 above, and further in view of HSIEH.
Regarding claim 16, OH in view of KANNO, SHIMURA, and KWAK teaches the elements of claim 15 as outlined above. OH in view of KANNO, SHIMURA, and KWAK does not appear to explicitly teach:
wherein a number of boundary pages corresponds to a number of the plurality of pages.
However, HSIEH teaches the limitation (see HSIEH [0037] & FIG. 3 as taught above in reference to claim 6). 
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, SHIMURA, KWAK, and HSIEH before them, to include HSIEH’s resuming unfinished write operations left before the SPO attack in OH, KANNO, SHIMURA, and KWAK’s memory system performing recovery operation. One would have been motivated to make such a combination in order to effectively avoid increasing the erase count of memory blocks and shortening the lifespan of the memory blocks, further improving the operation performance of the memory device as taught by HSIEH ([0025-0026] & [0055]).
Regarding claim 20, OH in view of KANNO, SHIMURA, and KWAK teaches the elements of claim 19 as outlined above. OH in view of KANNO, SHIMURA, and KWAK does not appear to explicitly teach:
wherein the memory controller is further configured to control the memory device to perform a dummy program operation of storing dummy data in a boundary page included in a physical word line adjacent to a physical word line including the selected page.
However, HSIEH teaches the limitation (see HSIEH [0049-0050] & [0053-0054] as taught above in reference to claim 3).
Accordingly, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed inventions, having the teachings of OH, KANNO, SHIMURA, KWAK, and HSIEH before them, to include HSIEH’s resuming unfinished write operations left before the SPO attack in OH, KANNO, SHIMURA, and KWAK’s memory system performing recovery operation. One would have been motivated to make such a combination in order to effectively avoid increasing the erase count of memory blocks and shortening the lifespan of the memory blocks, further improving the operation performance of the memory device as taught by HSIEH ([0025-0026] & [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LEE (Pub. No.: US 2016/0211014 A1) – “INITIALIZATION TECHNIQUES FOR MULTI-LEVEL MEMORY CELLS USING MULT-PASS PROGRAMMING” relates to fine programming in response to power off.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138